Citation Nr: 1015576	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from March 2004, August 2006, and January 
2007 rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hypertension and granted an initial rating of 30 percent for 
PTSD, effective September 17, 2003.

In August 2008, the Veteran presented testimony at a Travel 
Board hearing before the undersigned.  In November 2008, the 
Board remanded the claims.  In February 2010, the Veteran 
submitted additional evidence with respect to his PTSD claim 
directly to the Board, accompanied by a waiver of RO 
consideration.  Nevertheless, in view of the action taken 
below, initial consideration of that evidence by the RO 
should be undertaken.  

The Board acknowledges that in a March 2010 statement, the 
Veteran's representative appears to have raised a claim of 
clear and unmistakable error in connection with an orthopedic 
disability involving scars.  As that claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The issue of entitlement to an increased initial rating for 
PTSD is REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related his service or 
to any incident therein, including his service-connected 
PTSD.
CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§  1110, 1131; 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2009); 
38 C.F.R. § 3.303 (2009).  Service connection for some 
disorders, including hypertension, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diseases which are associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service if they are manifest to a compensable degree at any 
time after service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.307(d), 3.309(e) (2009).  The presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary. 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2009).  Moreover, an appellant who does not meet 
the statutory criteria for presumptive service connection is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.303, 3.310 (2009).

The Veteran, in written statements and testimony before the 
Board, contends that he developed hypertension as result of 
his exposure to herbicides in Vietnam.  In the alternative, 
he asserts that hypertension was caused or aggravated by his 
service-connected PTSD.  The Board is required to consider 
all theories of entitlement raised either by the claimant or 
by the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will 
consider whether service connection for hypertension is 
warranted on a direct or presumptive basis or as secondary to 
PTSD.

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The Veteran's service personnel records show that he 
was a light weapons infantryman whose decorations included 
the Combat Infantry Badge, Purple Heart, Vietnam Campaign 
Medal with device, and Vietnam Service medal.  In view of the 
Veteran's documented combat service in Vietnam, he is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  However, hypertension is not one of diseases subject 
to presumptive service connection on the basis of herbicide 
exposure, and so service connection is not warranted on a 
presumptive basis.  38 C.F.R. § 3.309(e) (2009).  
Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the Veteran's hypertension 
was incurred or aggravated in service, or is related to his 
service-connected PTSD.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

The Veteran's service medical records show that on entrance 
examination in July 1967, his blood pressure was assessed as 
116/80, which was considered normal.  Subsequent service 
medical records are negative for any complaints or clinical 
findings of hypertension or related cardiovascular problems.  
The Board therefore finds that the weight of the evidence 
does not establish that the Veteran had hypertension, or any 
related cardiovascular problems, during service.  38 C.F.R. 
§ 3.303(b) (2009).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b) (2009).

Post-service medical records reveal that the Veteran was 
diagnosed with hypertension in 1999 and thereafter sought 
private and VA medical treatment for that disability and 
heart problems, including cardiomegaly.  

In a statement dated in April 2005, the Veteran's private 
physician opined that the rise in the Veteran's blood 
pressure since 1999 was "temporally related to his diagnosis 
of PTSD, which may have significantly contributed to his 
blood pressure problem."  The private physician added that 
the Veteran's hypertension was currently well-controlled with 
medication.  Significantly, that physician did not provide a 
rationale for the opinion or indicate that it was based on a 
review of the pertinent evidence in the Veteran's claims 
folder. 

Pursuant to the Board's November 2008 remand, the Veteran was 
afforded a VA examination in November 2009 in which he 
reported a history of ongoing outpatient treatment and 
medication for hypertension since 1999.  He stated that his 
PTSD symptoms, particularly his frequent nightmares and panic 
attacks, caused him to experience tightness, stiffness, hot 
flashes, and shortness of breath, which he believed to be 
factors that aggravated his hypertension.  The Veteran denied 
that his PTSD symptoms were accompanied by chest pain.  

Upon review of the claims folder, the VA examiner noted that, 
between December 1999 and July 2009, the Veteran's blood 
pressure measurements were as follows:

DATE
BLOOD PRESSURE
December 1999
124/90
December 2000
134/80
May 2001
140/90
March 2004
124/76
January 2006
152/96
March 2008 (1)
150/96
March 2008 (2)
140/90
October 2008 (1)
154/84
October 2008 (2)
180/100
July 2009
110/66

The VA examiner further noted that the Veteran's hypertension 
medications had been changed in September 2004 and March 2008 
and that the spike in his blood pressure observed in January 
2006 coincided with a kidney stone attack.

On clinical examination, the Veteran's right arm blood 
pressure readings were 144/82, 146/86, and 144/82 , while 
sitting, standing, and lying down.  Left arm blood pressure 
readings for the same three positions were 138/84, 140/80, 
and 144/88.  An electrocardiogram revealed normal sinus 
levels.  X-rays of his chest showed some enlargement of the 
heart consistent with a diagnosis of cardiomegaly.  The 
Veteran's lungs were found to be clear and no other 
abnormalities were observed. 

The Veteran also underwent a November 2009 VA psychiatric 
examination in which the examiner was asked to comment on 
whether the Veteran's PTSD played any role in his 
hypertension.  In response, that VA psychiatric examiner 
noted that he could "only make a comment to the extent 
stating that it is known that any kind of mental health 
stress can increase a person's blood pressure be it acute or 
chronic stress."  That examiner further noted that the 
Veteran's overall PTSD symptoms had not significantly changed 
since April 2007.

Thereafter, the VA hypertension examiner rendered a December 
2009 opinion that was based upon the Veteran's statements, 
the results of the clinical examination, and a review of the 
claims folder, including the findings of the April 2005 
private physician and the November 2009 VA psychiatric 
examiner.  The December 2009 VA opinion indicated that, while 
the Veteran met the diagnostic criteria for moderately 
controlled hypertension, that disability was less likely than 
not related to his service-connected PTSD.  As a rationale 
for that opinion, the VA hypertension examiner observed that 
the Veteran had not exhibited high blood pressure until 
approximately 30 years after his discharge from the military 
and that the clinical evidence did not show any correlation 
between his hypertension and PTSD symptoms.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the December 2009 VA examiner's opinion, 
indicating that the Veteran's hypertension was not caused or 
aggravated by his service-connected PTSD, is more probative 
and persuasive than the private physician's findings that the 
Veteran's hypertension was temporally related to his PTSD and 
that this psychiatric disability "may have significantly 
contributed to his blood pressure problem."  The December 
2009 VA examiner's opinion is also more probative and 
persuasive than the VA psychiatric examiner's November 2009 
statement that, in general, acute or chronic mental health 
stress can increase blood pressure.

The December 2009 VA hypertension examiner's opinion was 
based on that examiner's thorough and detailed examination of 
claims folder and supported by a rationale.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the 
Board considers it significant that the December 2009 VA 
opinion constitutes the most recent medical evidence of 
record and was undertaken to directly address the issue on 
appeal.  Moreover, that opinion expressly addressed the other 
clinical evidence of record, including the April 2005 and 
November 2009 determinations of the private physician and VA 
psychiatric examiner.

In contrast, the April 2005 private physician's findings of a 
temporal relationship and possible causal nexus between the 
Veteran's hypertension and his service-connected PTSD were 
not supported by an adequate rationale.  If an examiner does 
not provide a rationale for an opinion, its probative value 
is reduced.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Moreover, there is no indication that the private physician 
based his findings on a review of the Veteran's service 
medical records or other pertinent evidence in the claims 
folder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To 
ensure a thorough examination and evaluation, the Veteran's 
headaches must be viewed in relation to their history.  38 
C.F.R. § 4.1 (2009).

The Board recognizes that, unlike the private physician, the 
November 2009 VA psychiatric examiner did indicate that he 
had reviewed the claims folder.  However, that examiner 
provided only a general, blanket statement that mental health 
stress has the potential to increase blood pressure and did 
not specifically relate the Veteran's hypertension to his 
service-connected PTSD or any other aspect of his military 
service.

Moreover, the Board observes that the findings of both the 
private physician and the VA psychiatric examiner are 
inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  Such findings fail to provide a definite 
causal connection between the Veteran's currently diagnosed 
hypertension and his military service, including his service-
connected PTSD.  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (generic statement about the 
possibility of a link is too general and inconclusive).

In view of the foregoing, the Board finds that the evidence 
of record does not support a finding in favor of granting 
service connection for hypertension.  The competent evidence 
does not indicate that it is at least as likely as not that 
there is a medical nexus between the Veteran's hypertension 
and his service-connected PTSD.  Indeed, the competent 
medical evidence weighs against a finding of a medical nexus, 
as the December VA examiner specifically found that it was 
less likely than not that the Veteran's service-connected 
psychiatric disability caused or aggravated his hypertension.  
The Board finds that opinion carries the greatest probative 
weight.  Accordingly, the Board finds that service connection 
for the Veteran's hypertension is not warranted on a 
secondary basis.

Nor is service connection warranted on a direct basis.  The 
first evidence of complaints or clinical findings of 
hypertension is dated in 1999, approximately 30 years after 
the Veteran's separation from active service.  In view of the 
lengthy period without evidence of complaints or treatment, 
there is no evidence of a continuity of hypertension or 
related symptoms since service.  This weighs heavily against 
the specific issue on appeal. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, the competent evidence of record is against 
establishing a nexus between the Veteran's hypertension and 
any aspect of his military service, including herbicide 
exposure.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, the 
Board finds that direct service connection is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Additionally, 
since hypertension was not diagnosed within one year after 
separation, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his exposure to herbicides in Vietnam and his 
service-connected PTSD.  However, to the extent that the 
Veteran ascribes his high blood pressure to that service-
connected disability or any other aspect of his service, 
including herbicide exposure, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles); Layno v. Brown, 6 Vet. App. 
465 (1994).  

The Board acknowledges that a Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
hypertension is not a disability subject to lay diagnosis.  
While some symptoms of the disorder may be reported by a 
layperson, the diagnosis requires medical training.  The 
Veteran does not have the medical expertise to diagnose 
himself with that disorder, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's hypertension first 
manifested many years after service and is not related to his 
active service or to any incident therein, and is not due to 
or aggravated by any service-connected disability.  As the 
preponderance of the evidence is against the claim, it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, March 
2006, and December 2008, a rating decision in March 2004 and 
January 2007; a statement of the case in February 2005, and a 
supplemental statement of the case in August 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for an initial increased rating for PTSD.

The record reflects that the Veteran was afforded a VA 
psychiatric examination in November 2009 in which he 
complained that his PTSD symptoms had been exacerbated by 
"going to groups and talking about [his disability]."  He 
reported that his specific symptoms included a depressed 
mood, lack of motivation, intrusive thoughts, flashbacks, 
nightmares, memory problems, and semi-weekly panic attacks.  
Clinical examination revealed an anxious mood, passive 
thoughts of suicide, and evidence of occasional auditory and 
visual hallucinations, but was otherwise negative for any 
emotional or cognitive abnormalities.  Based on the results 
of the examination and a review of the claims folder, the VA 
examiner determined that the Veteran continued to meet the 
DSM-IV diagnostic criteria for PTSD and assigned him a Global 
Assessment and Functioning (GAF)s score of 51.  However, that 
examiner concluded that the Veteran's overall PTSD symptoms 
had not worsened since his prior VA psychiatric examination 
conducted in April 2007.

Thereafter the Veteran submitted a written statement, dated 
in February 2010, in which he asserted that his GAF score had 
declined and that his overall PTSD symptoms had worsened 
since his last VA psychiatric examination.  He also stated 
that his VA treating physician had recently doubled his 
psychiatric medication to enable him to "cope every day."

The Board observes that while the Veteran has expressly 
indicated that, as of February 2010, he was receiving VA 
treatment for his PTSD symptoms, no VA medical records dated 
after September 2009 have been associated with the claims 
folder.  Because it thus appears that there are outstanding 
VA medical records pertinent to the Veteran's claim, those 
records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

A remand is also warranted for an additional VA medical 
examination.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for adequate rating of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  In this case, while the Veteran's last VA 
psychiatric examination is not overly stale, he has reported 
a worsening of his PTSD symptoms, requiring additional VA 
outpatient treatment and increased medication, since that 
time.  Because there may have been a significant change in 
the Veteran's condition, the Board finds that a new 
examination is needed to address the current severity of his 
psychiatric problems.  38 U.S.C.A. § 5103A(d) (West 2002).  
That examination should include a review of the claims 
folder, including all additional VA medical records obtained 
pursuant to this remand and any other evidence that the 
Veteran submits in support of his claim.  38 C.F.R. § 4.1 
(2009).  Additionally, in light of the Veteran's above 
statements, that examination should include specific findings 
regarding any functional limitations related to the Veteran's 
service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all medical records from 
the VA facilities in Richmond, Indiana, 
and Dayton, Ohio, dated since September 
2009. 

2.  After obtaining the above records, 
schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD 
and related psychiatric problems.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The 
examiner should provide a rationale for 
any opinion expressed and reconcile it 
with all pertinent evidence of record, 
including the Veteran's previous VA 
examinations conducted in April 2007 
and November 2009; his ongoing VA 
treatment for PTSD and related 
symptoms; and his written statements 
and Board testimony, in particular his 
February 2010 assertion that his PTSD 
has recently worsened.  All signs and 
symptoms of the Veteran's service-
connected PTSD should be reported in 
detail.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to 
include a GAF score.  Additionally, the 
examiner should describe how the 
Veteran's PTSD impacts his activities 
of daily living, including his ability 
to obtain and maintain employment.

3.  Then, readjudicate the Veteran's 
claim for an initial increased rating 
for PTSD.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


